In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kerrigan, J.), entered July 15, 2008, which granted the *828defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant, City of New York, established its prima facie entitlement to judgment as a matter of law in this action arising from a slip-and-fall accident by showing that the accident occurred on public school premises, and that it does not operate, maintain, or control the public schools (see Goldes v City of New York, 19 AD3d 448, 449 [2005]; Cruz v City of New York, 288 AD2d 250 [2001]; Awad v City of New York, 278 AD2d 441 [2000]; Campbell v City of New York, 203 AD2d 504, 505 [1994]), which fall under “the exclusive care, custody and control of the [New York City] Board of Education, an entity separate and distinct from the City” (Bleiberg v City of New York, 43 AD3d 969, 971 [2007]; see NY City Charter § 521; Education Law § 2590-b [1] [a]; Corzino v City of New York, 56 AD3d 370, 371 [2008]; Perez v City of New York, 41 AD3d 378 [2007]; Nacipucha v City of New York, 18 Mise 3d 846, 853-854 [2008]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, summary judgment was properly awarded to the City since it cannot be held liable for the negligent maintenance of school property (see Goldes v City of New York, 19 AD3d at 449; Cruz v City of New York, 288 AD2d at 250; Goldman v City of New York, 287 AD2d 689 [2001]).
The plaintiff’s remaining contentions are without merit. Rivera, J.E, Spolzino, Angiolillo and Balkin, JJ., concur.